        Case 2:08-cr-00704-GEKP Document 535 Filed 09/17/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                  CRIMINAL ACTION

              v.

LAMONT WILLIAMS                                           No. 08-704-09


                                          ORDER

       AND NOW, t h i s ~ of September, 2020, upon consideration of Defendant's pro

se Motion for Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(l)(A)(i) (Doc. No. 532) and

the Government's Response in Opposition (Doc. No. 533), it is ORDERED that Defendant's

Motion is DENIED for the reasons set forth in the accompanying Memorandum.
